DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2016/0015873 A1).
Regarding claim 1, Robinson discloses an apparatus for managing fluids in a system for providing negative-pressure therapy and instillation therapy to a tissue site (Fig. 1, feat. 112; ¶0018), the apparatus comprising: a dosing valve (Fig. 2, feat. 114; ¶0044) having a dosing chamber (dosing chamber 128; ¶0045) including a dosing inlet (116; ¶0052) and a dosing outlet (120; ¶0054), and a working chamber (pressure chamber 126; ¶0045) including a biasing element operably engaged to the dosing chamber (130; ¶0050 – “a biasing element may be disposed in the pressure chamber 126 to bias the diaphragm 124 to the discharge position”) and configured to be actuated by pressure changes in the working chamber to expand and contract the dosing chamber (¶0045-0046; ¶0078); a first check valve (134; ¶0053) fluidly coupled to the dosing inlet and configured to be coupled by a first fluid conductor to a source of instillation solution (118; ¶0053); a second check valve fluidly coupled to the dosing outlet (132; ¶0055); a fluid port (Annotated fig. 1, feat. A) fluidly coupled to the second check valve by a second fluid conductor (Annotated fig. 1, feat. B; ¶0054-0055); and a fluid fitting (Fig. 3, feat. 162; ¶0059) fluidly coupled to the working chamber by a third fluid conductor (Figs. 2 and 4, feat. 122; ¶0049, 0057, and 0076) and coupled to the fluid port by a fourth fluid conductor (142; ¶0077, lines 10-16: the pump transmits negative pressure through therapy conduit 142 in order to ultimately communicate it to the dressing), the fluid fitting configured to be coupled to a negative-pressure source for providing negative pressure (¶0077).
The present specification defines a fluid port as an example of a fitting, and further defines a fluid fitting as something that can be used to mechanically and fluidly couple components to each other (¶0035). Robinson discloses that the fluid outlet (120) is fluidly coupled to the dressing (¶0054) and that the second check valve (132) controls fluid flow through the fluid outlet (¶0055). Therefore, Robinson discloses that the second check valve is fluidly coupled to the dressing. Robinson depicts a tube (Annotated fig. 1B, feat. B)  fluidly coupled with the second check valve and a tube (Annotated fig. 1A, feat. B) fluidly coupling the cartridge (112), which comprises the second check valve, and the dressing. Robinson discloses that a tube fluidly couples components by conveying fluid between its two ends (¶0019-0020), and therefore the ends of the tube must be physically or mechanically coupled with another component in order to be fluidly coupled to that component. Therefore, the point (Annotated fig. 1, feat. A) at which the tube (Annotated fig. 1, feat. B) connecting the dressing and second check valve couples to the dressing is a mechanical and fluidic coupling, and is therefore a fluid port. Therefore, Robinson discloses a fluid port fluidly coupled to the second check 
    PNG
    media_image1.png
    267
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    457
    media_image2.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: 1A is adapted from Figure 1 of Robinson. 1B is adapted from figure 2 of Robinson. A is the fluid port of claim 1. B is the second fluid conductor.)]valve.

Regarding claim 4, Robinson discloses the apparatus of claim 1, and further discloses that the dosing valve (114) further comprises a diaphragm disposed therein to separate the dosing chamber from the working chamber (124; ¶0045-0046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0015873 A1) in view of Burke et al. (US 2016/0303318 A1).
Regarding claim 2, Robinson discloses the apparatus of claim 1, but does not disclose a wireless transceiver and sensor as claimed.
Burke teaches drug delivery pumps with flow measuring capabilities (Figs. 2-7, feat. 30; ¶0004 and 0023-0026). Burke teaches pumps comprising a dosing chamber in which fluid is drawn into and expressed out of (Figs. 2A-2D, feat. 57; ¶0023 and 0027-0030), an inlet valve (26), an outlet valve (28), a working chamber (52; ¶0023), and a diaphragm separating the dosing and working chambers (40; ¶0024). Burke teaches a variety of embodiments in which sensors for monitoring the operating condition of the pump are connected to an electronics module (32; ¶0036) that, among other things, wirelessly transmits information from the sensors to an external programmer (34; ¶0022 and 0038-0041). Additionally, the electronics module (32) wireless receives information from the external programmer (34; ¶0022 and 0040). Because the electronics module wirelessly transmits and receives information, it comprises a wireless transceiver. Burke teaches that a sensor for monitoring the operating condition of the pump in conjunction with a wireless transceiver allows for the operating condition of the pump to be monitored without the programmer or controller needing to be directly electrically coupled to the pump sensors (¶0003-0004). Burke teaches an embodiment comprising a pressure sensor disposed in the working chamber that monitors the pressure changes in the working chamber (Fig. 6, feat. 601; ¶0051-0053). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invnetion to modify the apparatus disclosed by Robinson so that it comprises a wireless transceiver and a sensor coupled to the wireless transceiver and disposed within the working chamber to provide a charging signal indicative of pressure changes within the working chamber, wherein the wireless transceiver is configured to communicate the charging signal to a controller configured to be coupled to the wireless transceiver so that the controller can monitor the operating condition of the pump without being directly connected to it as taught by Burke.
Regarding claim 9, Robinson discloses the apparatus of claim 1, but does not disclose a wireless transceiver and sensor as claimed.
As discussed above with respect to claim 2, Burke teaches drug delivery diaphragm pumps with flow measuring capabilities (Figs. 2-7, feat. 30; ¶0004 and 0023-0026) comprising a sensor in conjunction with a wireless transceiver that advantageously allows a controller to monitor the operating condition of the pump without being directly connected to it. Burke teaches an embodiment in which the sensor is a strain gauge disposed on the diaphragm, and is therefore adjacent to the dosing chamber (Fig. 3, feat. 301; ¶0034-0037). The strain gauge measures the deflection or position of the diaphragm, which is directly related to the rate that fluid is pumped, and is therefore indicative of dosing (¶0037). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Robinson so that it comprises a wireless transceiver and a sensor coupled to the wireless transceiver and disposed adjacent the dosing chamber to provide a fluid dosing signal indicative of a dosage of instillation solution provided by the dosing valve, wherein the wireless transceiver is configured to communicate the fluid dosing signal to a controller configured to be coupled to the wireless transceiver so that the controller can monitor the operating condition of the pump without being directly connected to it as taught by Burke.
Regarding claim 11, Robinson discloses a system for providing negative-pressure and instillation to a tissue site (Fig. 1, feat. 100; ¶0018), the system comprising: a negative-pressure device (104) comprising a negative-pressure source (Fig. 3, feat. 146; ¶0059) and a controller (152) electrically coupled to the negative-pressure source (¶0059), the controller configured to turn on the negative-pressure source during a negative-pressure interval and turn off the negative-pressure source during a venting interval (¶0077-0080); and an instillation device (Fig. 1, feat. 112; ¶0018) comprising a dosing valve (Fig. 2, feat. 114; ¶0044) having a dosing chamber (dosing chamber 128; ¶0045) including a dosing outlet (120; ¶0054) configured to be fluidly coupled to a fluid port (Annotated fig. 1, feat. A; Please see discussion above with respect to claim 1) and a dosing inlet (116; ¶0052) configured to be fluidly coupled to a source of instillation solution (118; ¶0053), the dosing valve also having a working chamber (pressure chamber 126; ¶0045) including a biasing element operably engaged to the dosing chamber (130; ¶0050 – “a biasing element may be disposed in the pressure chamber 126 to bias the diaphragm 124 to the discharge position”) and configured to be fluidly coupled to the negative-pressure source (122; ¶0049, 0057, and 0076).
Robinson does not disclose that the installation device further comprises a wireless transceiver configured to communicate with the controller, and at least one sensor coupled to the wireless transceiver to provide at least one signal indicative of an operating condition of the dosing valve, wherein the wireless transceiver is configured to communicate the at least one signal to the controller.
Burke teaches drug delivery pumps with flow measuring capabilities (Figs. 2-7, feat. 30; ¶0004 and 0023-0026). Burke teaches pumps comprising a dosing chamber in which fluid is drawn into and expressed out of (Figs. 2A-2D, feat. 57; ¶0023 and 0027-0030), an inlet valve (26), an outlet valve (28), a working chamber (52; ¶0023), and a diaphragm separating the dosing and working chambers (40; ¶0024). Burke teaches a variety of embodiments comprising different types of sensors for monitoring the operating of the pump (Figs. 3-7, feats. 301, 401, 501, 601, and 701; ¶0034, 0042, 0047, 0051, and 0055). In each of the embodiments, Burke teaches that the sensors are connected to an electronics module (Figs. 3-7, feat. 32; ¶0036) that, among other things, wirelessly transmits information from the sensors to an external programmer (Figs. 3-7, feat. 34; ¶0022 and 0038-0041). Additionally, the electronics module (32) wireless receives information from the external programmer (34; ¶0022 and 0040). Because the electronics module wirelessly transmits and receives information, it comprises a wireless transceiver. Burke teaches that a sensor for monitoring the operating condition of the pump in conjunction with a wireless transceiver allows for the operating condition of the pump to be monitored without the programmer or controller needing to be directly electrically coupled to the pump sensors (¶0003-0004). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Robinson so that the instillation device further comprises a wireless transceiver configured to communicate with the controller, and at least one sensor coupled to the wireless transceiver to provide at least one signal indicative of an operating condition of the dosing valve, wherein the wireless transceiver is configured to communicate the at least one signal to the controller so that the controller can monitor the operating condition of the pump without being directly connected to it as taught by Burke.
Regarding claim 12, Robinson in view of Burke discloses the system of claim 11. Robinson further discloses that the negative pressure device (104) is configured to be coupled to the instillation device (112; Fig. 5; ¶0086).
Regarding claim 13, Robinson in view of Burke discloses the system of claim 11. Robinson further discloses a canister (113; ¶0018) configured to be coupled to the instillation device (112; Fig. 5; ¶0086) and fluidly coupled through the instillation device between the negative-pressure source and the fluid port for collecting fluids (Annotated Fig.1, feat. A; Fig. 2; ¶0076: cartridge 112 comprises therapy conduit 142 which fluidly couples to the therapy port 162 of the negative pressure source at one end and the canister at the other end. ¶0077: pump 146 generates negative pressure in the canister 113 that is communicated to the dressing 102 via therapy conduit 142).
Regarding claim 14, Robinson in view of Burke discloses the system of claim 13. Robinson further discloses that the negative-pressure device is configured to be coupled interchangeably to the instillation device and the canister (Fig. 5; ¶0089).
Regarding claim 15, Robinson in view of Burke discloses the system of claim 13. Robinson further discloses that the instillation device (Fig. 5, feat. 112) is configured to be coupled between the negative-pressure device (104) and the canister (113), wherein the negative-pressure device is fluidly coupled through the instillation device to the canister (Fig. 2; ¶0076: cartridge 112 comprises therapy conduit 142 which fluidly couples to the therapy port 162 of the negative pressure source at one end and the canister at the other end. ¶0077: pump 146 generates negative pressure in the canister 113 that is communicated to the dressing 102 via therapy conduit 142).
Regarding claim 16, Robinson in view of Burke discloses the system of claim 11. Burke further teaches an embodiment in which the sensor is a pressure sensor disposed in the working chamber that monitors the pressure changes in the working chamber (Fig. 6, feat. 601; ¶0051-0053). Therefore, Robinson in view of Burke further discloses that the at least one sensor is disposed within the working chamber to provide a charging signal indicative of pressure changes within the working chamber, wherein the wireless transceiver is configured to communicate the charging signal to the controller.
Regarding claim 18, Robinson in view of Burke discloses the system of claim 11. Burke further discloses an embodiment in which the sensor is a strain gauge disposed on the diaphragm, and is therefore adjacent to the dosing chamber (Fig. 3, feat. 301; ¶0034-0037). The strain gauge measures the deflection or position of the diaphragm, which is directly related to the rate that fluid is pumped, and is therefore indicative of dosing (¶0037). Therefore, Robinson in view of Burke further discloses that the at least one sensor is disposed adjacent the dosing chamber to provide a fluid dosing signal indicative of a dosage of instillation solution provided by the dosing valve, wherein the wireless transceiver is configured to communicate the fluid dosing to the controller.
Regarding claim 20, Robinson in view of Burke discloses the system of claim 11. Robinson further discloses that the dosing valve further comprises a diaphragm disposed therein to separate the dosing chamber from the working chamber (Fig. 2, 124; ¶0045-0046).
Regarding claim 21, Robinson in view of Burke discloses the system of claim 20. Robinson further discloses that the biasing element is a spring biased against the diaphragm for motivating the diaphragm (Fig. 2, feat. 130; ¶0050).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0015873 A1) in view of Burke et al. (US 2016/0303318 A1) and in further view of Pratt et al. (US 2015/0165182 A1).
Regarding claim 3, Robinson discloses the apparatus of claim 1. Robinson does not disclose a wireless transceiver and a sensor disposed between the first check valve and a dosing input of the dosing chamber as claimed.
As discussed above with respect to claim 2, Burke teaches drug delivery diaphragm pumps with flow measuring capabilities (Figs. 2-7, feat. 30; ¶0004 and 0023-0026) comprising a sensor in conjunction with a wireless transceiver that advantageously allows a controller to monitor the operating condition of the pump without being directly connected to it.
Pratt teaches a negative pressure wound therapy and instillation system (Figs. 1 and 4, feat. 100; ¶0028 and 0057) comprising a fluid source (118) with a reservoir (210; ¶0063) in fluid communication with a check valve (208), in further fluid communication with a flow meter (209; ¶0064), and in further fluid communication with an instillation pump (212; ¶0068). The flow meter (209) monitors the fluid flow rate downstream to the pump (212) in order to calculate the total volume of fluid delivered downstream (¶0064) and the pump is configured to pre-charge a dosage volume of fluid for delivery to the tissue site (¶0068).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Robinson so that it comprises a wireless transceiver and a sensor coupled to the wireless transceiver and disposed between the first check valve and a dosing input of the dosing chamber to provide a fluid supply signal indicative of an amount of instillation solution within the source of instillation solution, wherein the wireless transceiver is configured to communicate the fluid supply signal to a controller configured to be coupled to the wireless transceiver so that the controller can monitor the volume of delivered without being directly connected to the sensor as taught by Pratt and Burke.
Regarding claim 17, Robinson in view of Burke discloses the system of claim 17.
As discussed above with respect to claim 3, Pratt teaches a negative pressure wound therapy and instillation system (Figs. 1 and 4, feat. 100; ¶0028 and 0057) comprising a fluid source (118) with a reservoir (210; ¶0063) in fluid communication with a check valve (208), in further fluid communication with a flow meter (209; ¶0064), and in further fluid communication with an instillation pump (212; ¶0068). The flow meter (209) monitors the fluid flow rate downstream to the pump (212) in order to calculate the total volume of fluid delivered downstream (¶0064) and the pump is configured to pre-charge a dosage volume of fluid for delivery to the tissue site (¶0068). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Robinson in view of Burke so that the at least one sensor is disposed between the source of instillation solution and a dosing input of the dosing chamber to provide a fluid supply signal indicative of an amount of instillation solution within the source of instillation solution, wherein the wireless transceiver is configured to communicate the fluid supply signal to the controller in order to monitor the volume of delivered fluid as taught by Pratt.
Claims 7, 8, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0015873 A1) in view of Burke et al. (US 2016/0303318 A1) and in further view of Locke et al. (US 2011/0190735 A1).
Regarding claim 7, Robinson discloses the apparatus of claim 4, but does not disclose a linear actuator or wireless transceiver as claimed. Regarding claim 22, Robinson in view of Burke discloses the system of claim 20, but does not disclose a linear actuator as claimed. Regarding claim 23, Robinson in view of Burke does not disclose that the linear actuator is coupled to the wireless transceiver and actuated by the controller.
As discussed above with respect to claim 2, Burke teaches drug delivery diaphragm pumps with flow measuring capabilities (Figs. 2-7, feat. 30; ¶0004 and 0023-0026) comprising a sensor in conjunction with a wireless transceiver that advantageously allows a controller to monitor the operating condition of the pump without being directly connected to it.
Locke teaches a wound treatment system (Fig. 1, feat. 10; ¶0027) comprising an instillation system comprising a pump cassette with a diaphragm valve (Fig. 3, feat. 250; ¶0035). The diaphragm is moved by a linear actuator (¶0035 and 0037) which is controlled by a controller (¶0038). Locke teaches that the parameters of the linear actuator can advantageously be adjusted by the controller in order to optimize the actuation of the diaphragm (¶0038).
Therefore, with respect to claim 7, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Robinson so that the biasing element is a linear actuator biased against the diaphragm for motivating the diaphragm and the apparatus further comprises a wireless transceiver and wherein the linear actuator is coupled to the wireless transceiver and actuated by a controller configured to be coupled to the wireless transceiver so that the controller can monitor and control the biasing member without being directly connected to it and the actuation of the diaphragm can be optimized as taught by Burke and Locke.
Additionally, with respect to claims 22 and 23, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Robinson in view of Burke so that the biasing element is a linear actuator biased against the diaphragm for motivating the diaphragm so that the actuation of the diaphragm can be optimized as taught by Locke and so that the linear actuator is coupled to the wireless transceiver and actuated by the controller so that the controller can monitor and control the biasing member without being directly connected to it as taught by Burke.
Regarding claim 8, Robinson in view of Burke and in further view of Locke discloses the apparatus of claim 7. Regarding claim 24, Robinson in view of Burke and in further view of Locke discloses the system of claim 23. As discussed above, Burke teaches an embodiment in which the position of the diaphragm is monitored by a strain gauge disposed on the diaphragm (Burke: Fig. 3, feat. 301; ¶0034-0037). The strain gauge measures the deflection or position of the diaphragm, which is directly related to the rate that fluid is pumped, and is therefore indicative of dosing (Burke: ¶0037). Locke teaches that the position of the diaphragm is coupled to the movement of the linear actuator (Locke: ¶0035). Therefore, Robinson in view of Burke and in further view of Locke discloses that the linear actuator comprises a feedback mechanism to provide a position signal indicative of a position of the diaphragm and a dosage of instillation solution selected to be provided by the dosing valve, and wherein the wireless transceiver is configured to communicate the position signal to the controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781